HonorableLeo Presnell                    opinionNO. o-2032
CountyAttorney                       Re: (1) Could the operatorof B
Upshur County                            penny marblemachine,there
Gil.mer,Texas                            being no pay off on said
                                         machine,it being apparently
                                         operatedfor amusementonly,
                                         be in any way chargedwith a
                                         violationof the Fend      Code
                                         of the State of Texae?
                                         (2) Is there any way whereby
                                         the operationof tbia type
De&z’%Lr!                                of r~achkremay be rnjokred?

          Thir will robnowlrdp racaipt      of   your   rrqwrt for   our   opinion
ln an1w.r to the ~ollowiag qu01tion1
           “Could thr operator of a pomy Prrblr ancbiae, vhore 'the m
     of chancr 11 l limimtod,  thara bring no myoff on rrld nuchiao,
     and prawnably muchnmchinabeia# oprrrtrd for uuuwmnt purporrr
     only, be fa any way charged with a violation of the Penal Code
     of the state of Texa14”
          Your lettercontaineno furtherdelrcription of the “marble
machine”than 18 dirclomed in the above quotationfrom your letter.
ye note a rtatementin the final paragraphof your letterwhereinyou
write:

          "I am aleo doubtfulan to the operationof such machinebeing
     in violationof the law, other than euch machinemight be used for
     the placingof bete on the aide. Should there be any way whereby
     the operationof this machinemay be enjoined,I would appreciate
     euch informationand the means of procedure.” (Emphaelsours)

         The statutorypenal provieionerelatingto gaming.erefound
in chapter6 of Title 11 of the Penal Code. We direct your especial
attentionto Article619, which read6 ae follows:

         “If any pereon shall directly,or ae agent or employeefor
    another,or throughany agent or agents,keep or exhibitfor the
    purposeof gaming,any policy game, any gaming table,bank, wheel
    or deviceof any name or descriptionwhatever,or any table,bank,
    wheel or devicefor the purposeof gamingwhich has no name, or
    any slot machine,any pigeon hole table, any jenny-lindtable,
HonorableLeo Presnell,page 2 (o-2032)



    or table of any kind whatsoever,regardlessof the name or whether
    named or not, he shallbe confinedin the penitentiarynot less
    than two nor more than four years regardlessof whetherany of
    the above mentionedgames,tables,banks,wheels, devicesor slot
    machinesare licensedby law or not. Any such table,bank, wheel,
    machineor device shallbe consideredas used for gaming,if money
    or anythingof value is bet thereon."

         Article 620 of the Penal Code reeds as follows:

         "It being intendedby the foregoingarticlesto includeevery
    speciesof gaming deviceknown by the name of table or bank, of
    every kind,whatever, this provisionshallbe construedto include
    any end all games which in common languageare said to be played,
    dealt,kept or exhibited."

           In the notes to Article 619, Vernon'sAnnotatedPenal Code,
it is said that the essentialelementsof 8 gamingtable or bank are
as follows: It is a game, it has a keeper,dealer or exhibitor;it
is based on the principleof the one againstthe many, the keeper,dealer
or exhibitoragainstthe bettors,directlyor indirectly;end must be
exhibited,that is, displayedfor the purposeof obtainingbettors.
Steernesv. State, 21Tex. 692; Lyle v. State,30 Tex. Cr. R. 118, 16
S.W. 765; Averheartv. State, 30 Tex. Cr. Pi.651, 18 S. W. 416;,Bell
v. State,32 Tex. Cr. R. 187, 22 S.W. 687; Shaw v. State, 35 Tex. Cr.
R. 394, 33 S.W. 1078.

         We quote from the cese of Steernesv. State, supre,es fol-
lows:

         "Any change,cover, disguise,or subterfugein any such in-
    gredients,or in relationto the structureupon which the game
    is exhibited,or the instrumentsby which the result is developed,
    for the purposeof evasion,will not changethe characterof the
    game. It is difficultto imagineany speciesof table or bank,
    or gamingdevice resemblingeither,that is kept for gaming,that
    would not be includedin the clausesof the Code."

          It mattersnot how the table or bank is constructedor operated
if it is kept or exhibitedfor gamingpurposes. Doyle v. State, 19 Tex.
Cr. R. 410. Whether or not the table was designedfor gamingpurposes
is immaterial--it is the game or characterof play on it that determines
its status. Estes v. State, 10 T. 300; Chappellv. State, 27 Tex. Cr. R.
310, 11 s. w. 411.

          From your letter,we conceivethe marble machinementioned
by you to be similerto the ones condemnedby the relativelyrecent
cases of Adams v. Antonio, (Civ.App.) 88 S. W. (2d) 503, Robertsv.
Gossett,(Civ.App.) 88 S. W. (2d) 507, and Houstonv. Fox, (Civ.App.)
93 S. W. (2d) 781. However,in each of the three cases mentioned,it
HonorableLeo Presnell,page 3 (C-2032)



appearsthe machineswere of the "pay off" variety. Such a machine
has been held to be no less a gamblingdevice if the operatorpays the
winner ratherthen the machine itself.

         The Courtshave recognizedtwo kinds of gaming devices,as
shownby the followingquotationfrom the case of Mills v. Browning,
(Civ.App.) 59 S. W. (2d) 219:

         "A gaming devicemay be (a) one which is made primarilyend
    principallyfor &ambling,e. g.,.e roulettewheel, and, this
    primaryand principalpurposebeing established,no furtherproof
    of its actual use la required;or (b) it may be 8 devicewhich
    is useful for serviceto law-abidingsociety,in which event the
    article itselfmuet be shown to be actuallyused in gamblingto
    constituteIt condemnable.* * * These definition6are of long
    standing,end sincetheir announcement,the ingenuityof some
    types of our cltieenshas devoteditselfto an effortto make the
    formerwhich would to a judge or jury appear to be the latter,
    and the law reportsaboundwith the descriptionsof them."

          If 8 machineis 8 gamblingdevice per se, it is not essential
that the state prove that money or anythingof value wa8 bet upon the
       Houghtonv. Fox, supra;Carrollv. State,81 9. W. 294; Brogden
v?iate, 47 Tex. Cr. R. 121, 80 S.,W. 378.    If not such a deviceper
se, its use for gamblingmuet be proven. Mills v. Browning,eupra.

           It appearsfrom your letterthat the machinecomes within
the letter classification, and proof of the machinebeing used for
gamblingwill be essentialto render it subjectto seizureby the of-
ficersand condemnationin accordancewith the provisionsof Articles
636 to 638, Penal Code, inclusive.

          It would also naturallyfollowthat upon such proof 8 prose-
cutionwould lie under the provisionsof Article 619, Penal Code, supra;
but we also directyour attentionto Articles624, 625, 627, 628 end
630 of the Penal Code. Without copyingthe articleshere, we submit
any one of them might be the basis of 8 successfulprosecutionif the
facts should disclosegamblingon the marble machine in question. In
our opinionsuch procedurewould be preferebleto Art. 654, Penal Code,
set out by you, which condemns8 lottery.

          If such machine shouldbe determinedto be either8 gaming
device per se, or so used as to make it one, under 8 sufficientshowing
of facts,en injunctionwould lie to abate the nuisance. The law ep-
plicebleto such e situationis fully discussedend the procedureout-
lined in 20 Tex.Jur.675, Sections56 to 58, inclusive,and Art. 4667,
Vernon'sAnnotatedCivil Statutes,end ceses there cited.
HonorableLeo Presnell,page 4 (O-2032)



           Trustingthe above answersyour inquiry,we are

                                               Yours very truly

                                         ATTORNEYGENEMLOFTEXAS


                                         By /a/ BenjaminWoodell
                                                BenjaminWoodall
                                                      Assistant

BW:jm:lm


           APPROVEDMAR 15, 1940

           /*I   Gerald C. Mann

           ATTORNEYGENERALOFTEXAS



                                   APPROVED
                                   OPINION
                                  COMMITTEE

                                  BY /s/ BWB
                                    CHAIRMAN